Citation Nr: 0425785	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-17 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for a muscle herniation 
of the left knee secondary to surgery for a service-connected 
left knee disability.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from February 1984 to 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The issue involving entitlement to service connection for a 
muscle herniation of the left knee as secondary to surgery 
for a service-connected left knee disability was styled by 
the RO in an October 2002 statement of the case as a claim 
for compensation benefits under 38 U.S.C.A. § 1151.  This was 
done even though the issue addressed in the November 2001 
rating decision appealed by the veteran was a claim of 
secondary service connection.  Nevertheless, as further 
discussed in the Reasons and Bases portion of this decision, 
the Board finds that the proper issue on appeal is service 
connection for a muscle herniation of the left knee on a 
secondary basis.  Accordingly, the issue has been restyled as 
such.


FINDINGS OF FACT

1.  The veteran was granted service connection for a left 
knee disability in May 1992.

2.  The veteran underwent surgery for problems associated 
with his service-connected left knee disability in June 1993.

3.  The veteran has a permanent fascial defect and hernia in 
the anterolateral compartment of the knee, lateral to the 
tibia, that is the result of the June 1993 surgery.


CONCLUSION OF LAW

The veteran's muscle herniation of the left knee is directly 
due to surgery on his service-connected left knee.  38 C.F.R. 
§ 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from February 1984 to 
November 1991.  He was discharged due to physical disability 
involving his left knee characterized by the military as 
status post anterior cruciate ligament reconstruction, with 
loss of extension with residual patellofemoral joint 
arthritis, with full stability, with limited range of motion 
to 25 degrees extension, and with atrophy.  

The veteran submitted his original claim of service 
connection for a left knee disability in December 1991.  In 
May 1992, he was granted service connection for status post 
left anterior cruciate ligament reconstruction.

The veteran underwent surgery at a VA medical center in June 
1993.  The surgery consisted of removal of hardware from the 
left proximal tibia, arthroscopy of the left knee and high 
tibial osteotomy of the left knee.  A post-operative x-ray of 
the left knee noted the presence of a drain tube.

The veteran was assigned a temporary convalescence rating 
under 38 C.F.R. § 4.30 from June 25, 1993, to September 30, 
1993.  He returned to work in September 1993.

The veteran was afforded a VA orthopedic examination in 
December 1993.  The examiner noted the appearance of what was 
described as a cyst on the anterior aspect of the left tibia.  
There was no functional impairment associated with the cyst.

The fascial herniation was noted again in an orthopedic 
examination report dated in February 1996.

Records from D. L. Doerr, M.D., note that the veteran 
complained of difficulties with his left knee as well as some 
difficulty with his pretibial region in the area where it 
appeared as if there was a muscle herniation.  The entry was 
dated in April 1996.

The veteran submitted his current claim in September 2001.  
At that time the veteran stated that he was seeking service 
connection for a muscle hernia of the left leg that was 
caused by his surgery in 1993.  The veteran felt that the 
herniation was caused when a doctor pulled a drainage tube 
from his knee.  A knot was created at the site.  He also said 
that the resulting knot on his leg was painful and 
embarrassing. 

The veteran's claim for service connection for the muscle 
herniation was denied in November 2001.  The RO said that 
there was no evidence of a muscle herniation or knot on the 
left leg or left knee.  The decision also stated that there 
was no evidence of the condition having existed in service.

The veteran, through is representative, submitted a notice of 
disagreement (NOD) in December 2001.  The veteran disagreed 
with the denial of service connection for the muscle 
herniation as secondary to his service-connected left knee 
disability.

Associated with the claims file is an informal conference 
report, dated in May 2002.  The report summarized a meeting 
with the veteran's representative.  The report noted that the 
veteran was claiming a disability related to surgery at a VA 
facility in June 1993 and should be developed as a claim for 
entitlement to benefits under 38 U.S.C.A. § 1151.  

The veteran was afforded a VA examination in August 2002.  
The examiner noted the presence of a 3-centimeter (cm) x 5-cm 
muscle hernia located on the lateral aspect of the left 
anterior compartment of the tibia.  The examiner stated that 
the fascial defect followed the high tibial osteotomy in 1993 
and must be considered a complication of that surgery.  He 
said the defect caused minimal symptoms but the cosmetic 
appearance of the fascial defect and the muscle hernia was 
permanent and stable.  In addition the examiner said that the 
complication of surgery was not due to negligence, 
carelessness, lack of proper skill, or error of judgment.  
Also the complication was not foreseeable.

The RO issued a statement of the case (SOC) in October 2002 
that addressed the issue of entitlement to benefits under 
38 U.S.C.A. § 1151.  The RO denied entitlement to benefits 
under 38 U.S.C.A. § 1151 based on the results of the August 
2002 VA examination report.  

The veteran perfected his appeal in November 2002.  He 
repeated his assertion that a physician's removal of a drain 
tube caused the muscle herniation of his left knee.  

The veteran's representative submitted additional written 
argument in June 2004.  She argued that the veteran should be 
granted service connection for the muscle herniation as a 
complication resulting from surgery on the veteran's service-
connected left knee.  She further argued that, because the 
surgery was related to the veteran's service-connected 
disability, a finding of negligence was not required.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  In addition, a 
disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2003).  Further, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, the veteran was service connected for a left 
knee disability, effective from his date of retirement from 
the military in November 1991.  He underwent surgery related 
to that left knee disability in June 1993.  The veteran 
suffered a complication from that surgery variously described 
as a fascial herniation or a muscle herniation on his left 
knee.  A VA examination first noted the defect in December 
1993.  It was noted on a subsequent VA examination.  It was 
also reported by the veteran's private physician in 1996.  

In August 2002 a VA examiner unequivocally associated the 
veteran's muscle herniation with the June 1993 surgery.  
While describing the muscle herniation as not causing any 
functional impairment, the examiner did say that the veteran 
complained of pain and that the cosmetic defect was 
permanent.  

The Board finds that service connection for the muscle 
herniation is in order as secondary to the veteran's service-
connected left knee disability.  The muscle herniation 
occurred as a direct result of surgery that was performed to 
treat the veteran's service-connected left knee disability.  
There is no evidence of record to dispute that conclusion.  

The Board notes that the RO originally adjudicated the 
veteran's claim as a claim for secondary service connection 
when it denied the claim in November 2001.  Later the RO felt 
that the claim involved entitlements to benefits under 
38 U.S.C.A. § 1151 as the defect was the result of surgery at 
a VA facility.  The Board also notes that the veteran clearly 
stated his claim, and the basis for his claim, at the time of 
his September 2001 claim.  The RO adjudicated that claim.  
The NOD further supported that the claim was for service 
connection on a secondary basis, as did the written argument 
submitted in June 2004.  While the SOC may have addressed a 
different issue, the basic claim and procedural development 
other than the SOC all related to the secondary service 
connection issue.  The SOC, however, did relate to a 
disability that was caused by the veteran's June 2003 
surgery.  

In summary, the veteran is entitled to service connection for 
a muscle herniation of the left knee as a result of surgery 
on his service-connected left knee in June 1993.  38 C.F.R. 
§ 3.310.


ORDER

Entitlement to service connection for a muscle herniation 
secondary to surgery on the veteran's service-connected left 
knee is granted.  


REMAND

The veteran has also submitted a claim for a TDIU rating.  He 
first submitted an informal claim in February 2002, followed 
by a formal claim in August 2002.  The veteran's 
representative contends that a current examination of all of 
the veteran's service-connected disabilities is in order to 
properly evaluate his claim.  The veteran also contends that 
he should be considered for an extraschedular rating under 
38 C.F.R. § 4.16(b) (2003).

The veteran has submitted evidence that he has been found to 
be totally disabled by the Social Security Administration 
(SSA) and by the Office of Personnel Management (OPM).  
Records from SSA indicate that the veteran was determined to 
be totally disabled as of June 27, 2001.  The SSA Disability 
Determination and Transmittal sheet listed the primary 
disability as "Other Disorders of Bone & Cartilage 
(Osteoporosis)."  A secondary disability of asthma was 
included.

The Board has reviewed the records received from SSA.  They 
consist of VA medical records as well as treatment records 
from several private physicians.  Osteoporosis was not listed 
as a prominent condition, if at all.  The veteran's bilateral 
knee disabilities were the focus of the orthopedic complaints 
and limitations.  

The administrative law judge decision that awarded the 
veteran his SSA disability may prove to be helpful in 
assessing the veteran's claim for a TDIU rating.  The SSA 
should be contacted for a copy of the complete decision.

The OPM disability documents show a review by E. H. Cason, 
M.D., dated in November 2001.  Dr. Cason noted the veteran's 
complaints of problems with both knees, his back and asthma.  
Dr. Cason noted that he had reviewed extensive medical 
information from several doctors and determined the veteran's 
medical problems to consist of asthma, several knee surgical 
procedures with only partial corrective benefits obtained.  
The veteran continued to have bilateral knee deficits.  As 
the United States Postal Service was unable to accommodate 
the veteran, Dr. Cason recommended disability retirement.

It is clear from the SSA and OPM records that the veteran's 
bilateral knee disabilities have figured prominently in the 
two disability decisions.  Moreover, the veteran has alleged 
that his TDIU claim should be evaluated under 38 C.F.R. 
§ 4.16(b).  The Board agrees.  Upon remand, the RO must 
consider whether a referral to the Director of the 
Compensation and Pension (C&P) Service is in order.

Finally, the veteran underwent additional left knee surgery 
in September 2003.  He has been assigned a temporary 
convalescence rating under 38 C.F.R. § 4.30 through December 
31, 2003, with a residual rating of 30 percent from January 
1, 2004.  The residual rating is based on several outpatient 
records from Dr. Doerr relating to his postsurgical 
evaluations of the veteran.  A new VA examination is in order 
to assess the full range of the veteran's left knee 
disability, to include a proper assessment of the various 
factors addressed under DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995) and 38 C.F.R. §§ 4.40 and 4.45 (2003).

In addition to the examination of the left knee, the 
veteran's right knee, lumbar spine and residuals of a 
fracture of the right index finger should also be afforded 
updated VA examinations to assess the current level of 
disability.  The veteran's service-connected adjustment 
disorder, with mixed emotional state, was last evaluated in 
June 2001.  An examination is also required to assess the 
veteran's current disability status for the adjustment 
disorder.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers, private and VA, who have 
treated him for his service-
connected disabilities since 
February 2002.  After securing the 
necessary releases, the RO should 
obtain those records that have not 
been previously secured.

2.  The RO should also schedule a VA 
orthopedic examination to determine 
the nature and extent of the 
veteran's bilateral knee 
disabilities, including muscle 
herniation on the left knee, lumbar 
spine disability, and residual of a 
fracture of the right index finger.  
All necessary tests and studies 
including X-ray and range of motion 
studies must be conducted as 
determined by the examiner.  The 
orthopedic examination report must 
discuss any weakened movement, 
including weakened movement against 
varying resistance, excess 
fatigability with use, 
incoordination, painful motion, and 
pain with use, and provide an 
opinion as to how these factors 
result in any limitation of 
function.  All losses of function 
should be equated to additional 
degrees of limitation of motion 
(beyond that shown clinically), if 
possible.  The examiner is requested 
to provide an opinion as to whether 
it is at least as likely as not that 
the veteran's service-connected 
disabilities preclude him from 
obtaining and maintaining 
substantially gainful employment.  

The Board notes that the regulations 
used to evaluate disabilities of the 
spine were amended in September 2002 
and again in September 2003.  The 
regulations used to evaluate 
disabilities involving ankylosis and 
limitation of motion of the digits 
of the hands were amended in August 
2002.  The examination results 
should be responsive to the rating 
criteria contained in the changes in 
regulations.

3.  The veteran should be afforded a 
VA psychiatric examination.  The 
examiner must review the claims 
file.  All necessary tests and 
studies, including appropriate 
psychological studies (if determined 
to be necessary by the examiner), 
should be conducted in order to 
identify and describe the 
symptomatology attributable to the 
veteran's adjustment disorder.   A 
multi-axial assessment should be 
conducted, and a thorough discussion 
of Axis V (GAF score), with an 
explanation of the numeric code 
assigned, is to be included.  The 
report of examination must include 
the complete rationale for all 
opinions expressed.

4.  After the development requested 
has been completed, the RO should 
review the examination reports to 
ensure that they are in complete 
compliance with the directives of 
this remand.  If the reports are 
deficient in any manner, they should 
be returned to the examiner.

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the TDIU 
issue on appeal.  The RO must 
consider whether referral to the 
Director of C&P is in order.  If the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



